Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 17, 2020 and March 25, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 8, 10-12, 17, 24, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mercuri et al., Publication No. 2021/0367764 filed August 6, 2021 continuation of Patent No. 11,121,858 priority to application 62/530081 filed July 7, 2017, hereinafter Mercuri).
Regarding Claims 1, 24, and 25, Mercuri teaches detecting the event occurring ([0009] see below – the occurring event is the transaction on the blockchain) on the blockchain network ([0009] the current block in the blockchain contains events that were received by a peer within a certain period. The blocks may contain random events, without any other relationship to each other. Similarly, the events (e.g., a transaction) may relate to smart contracts or other smart contracts that are present in previous blocks in the blockchain. For example, the smart contracts may be identified by an identifying address or number, stored in a block of the blockchain.); determining an event schema for the detected event ([0028] The event stack of the system provides an interface between events and the blockchain object. For example, the event stack may deliver an event
Regarding Claim 2, Mercuri teaches messaging the transformed event data by the computational device via a messaging network to an external computational device external to the blockchain network, wherein the external computational device manages the external data structure ([0028] the external computational device managing the external data structure via messaging is the event stacks external event having a message from an IoT device).
Regarding Claim 5, Mercuri teaches  the computational device is an external computational device configured to monitor data exchanged on the blockchain network using a cryptographically secured messaging connection to a peer of the blockchain network([0003] cryptocurrency or crypto of the blockchain; [0005] cryptocurrency of the blockchain; [0023] the peer-to-peer blockchain network).
Regarding Claim 8, Mercuri teaches the event schema is determined using a library providing one or more event schemas identifying logical structures of event data representing one or more types of events potentially occurring on the blockchain network ([0007] a library of smart contracts being the events on the blockchain; and [0028] the identified logical structure is the events external events and the internal events, wherein the event stack will queue events consisting of services, such as, weather report and periodic events)).
Regarding Claim 10, Mercuri teaches the event schema comprises: tagging one or more data elements comprising the event data using the determined event schema, wherein tags identify one or more structural types of data elements defined by the determined event schema([0084] the blockchain comprises an ID (identifier of the blockchain having a unique ID)).
Regarding Claim 11, Mercuri teaches the tags map tagged data elements to one or more structural elements defined by the logical structure of the external data structure ([0075] blockchain having mapping of identifications).
Regarding Claim 12, Mercuri teaches  the external data structure is provided in the form of a database and a database management system for managing the database using the data model ([0031] database).
Regarding Claim 17, Mercuri teaches the event data is extracted from a block of a blockchain provided by the blockchain network (Abstract).

Allowable Subject Matter
Claims 3, 4, 6, 7, 9, 13-16, and 18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE
15.	The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, Mercuri et al., (Publication No. 2021/0367764), teaches a blockchain analytics system facilitates determination of parameters of blockchain objects for analytics.
Next, the prior art of record, Griffin et al. (Publication No. 2021/0211468), teaches  defining a service policy.  The service policy is stored in a policy blockchain which includes a plurality of blocks.

As per claim 15, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “responsive to determining that the detected event comprises a data delete, executing a callback to retrieve a plurality of additional data from the blockchain network; identifying, based on the additional data, one or more data elements to be deleted from the external data structure to modify the data content of the external data structure in accordance with the data delete”.
Also, the remaining objectionable allowance for the dependent claims each includes similar allowable subject matter that has been mentioned in the statements above.

Conclusion
16.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Biyani et al., (Publication No. 2019/0253434) teaches system and method for managing and securing a distributed ledger for a decentralized peer-to-peer network.
17.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        March 12, 2022